STATE OF LOUISIANA
                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                             NO.        2021    KW    1503

VERSUS


MICHAEL          EVERETT                                                               FEBRUARY           25,    2022




In   Re:          Michael           Everett,                         for                                           19th
                                                   applying                    supervisory              writs,

                   Judicial             District       Court,       Parish       of     East        Baton        Rouge,
                  No.       03- 18- 0432.




BEFORE:           WHIPPLE,          C. J.,     PENZATO AND           HESTER,          JJ.


        WRIT       DENIED         ON     THE   SHOWING MADE.              Relator           failed       to     include
a    copy    of    the       application         for     postconviction               relief,           the     State' s
response,          the       commissioner'         s     report,         the     bill         of     information,
and the guilty plea and sentencing transcripts.                                               Therefore,           this
court       cannot                                            the    district
                            adequately          review                                  court'      s     ruling         at

issue       herein.           Supplementation             of        this    writ        application              and/ or
an    application                 for     rehearing       will           not     be     considered.                     See
Uniform Rules               of Louisiana Courts                 of Appeal,            Rules        2- 18. 7 &      4-    9.
In    the    event          relator       elects    to    file       a    new    application              with     this
court,
            he may do              so    without
                                                       the necessity of obtaining a                              return
date.        The        application            shall     be     filed       on     or       before        April         12,
2022,       and    should          include       the                       items        noted
                                                         missing                                    above        and      a

copy of this ruling.

                                                         VGW
                                                         AHP
                                                         CHH




COURT      OF APPEAL,             FIRST    CIRCUIT




        DEPUTY          L    RK   OF    COURT
                  FOR       THE   COURT